NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            20-MAY-2020
                                            09:54 AM

                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


       CHARLES K. GRACE, Claimant-Appellant/Appellant, v.
   YETT PROPERTY MANAGEMENT, LLC, Employer-Appellee/Appellee,
          and FIRST INSURANCE COMPANY OF HAWAII, LTD.,
            Insurance Carrier-Appellee/Appellee, and
          SPECIAL COMPENSATION FUND, Appellee/Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2019-004; DCD NO. 2-12-45419)


                      ORDER DISMISSING APPEAL
        (By:   Ginoza, Chief Judge, Leonard and Chan, JJ.)
           Upon review of the record, it appears that:
           (1) On July 23, 2019, self-represented Claimant-
Appellant/Appellant Charles K. Grace (Grace) conventionally filed
the notice of appeal with the Labor and Industrial Relations
Appeals Board (LIRAB);
           (2) On July 30, 2019, the LIRAB clerk electronically
filed the notice of appeal to create the appeal in CAAP-19-
0000547;
           (3) On October 16, 2019, the LIRAB clerk filed the
record on appeal, and the appellate clerk notified the parties
that the statement of jurisdiction and opening brief were due on
or before October 28, 2019, and November 25, 2019, respectively;
           (4) Grace failed to file either document or request an
extension of time;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) On April 9, 2020, the appellate clerk notified
Grace that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on April 20, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
of Appellate Procedure Rules 12.1(e) and 30, and Grace could
request relief from default by motion; and
          (6) Grace took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, May 20, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2